Order reversed and. case remitted to Supreme Court, New York County, for a hearing. The factual allegations that petitioner was coerced into pleading guilty by .threats made directly to him by the Judge and District Attorney are sufficient on their face to require a hearing. (People v. Glasper, 14 N Y 2d 893; People v. Zilliner, 14 N Y 2d 834; People v. Pearson. 12 N Y 2d 978.)
Concur: Chief Judge Desmond and Judges Fund, Van Voobhis, Bueke and Beegan. Judges Scileppi and Keating dissent and vote to affirm upon the authority of People v. Scott (10 N Y 2d 380) and People v. Dash (16 N Y 2d 493).